51 F.3d 284
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Nancy A. WOLFF, Plaintiff-Appellant,v.Donna E. SHALALA, Secretary of Health and Human Services,Defendant-Appellee.
No. 94-35165.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 10, 1995.Decided March 24, 1995.

Before:  PREGERSON, KOZINSKI, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Nancy Wolff appeals the district court's decision in favor of the Secretary of Health and Human Services, arguing that:  (1) insufficient evidence supports the Secretary's decision denying Wolff Title II disability and Title XVI Supplemental Security Income benefits, and (2) the Secretary erred by not reopening Wolff's prior applications for benefits.


3
We find no merit in Wolff's arguments.


4
(1) We hold that the Secretary's determination was supported by specific findings and legally sufficient evidence.  Matthews v. Shalala, 10 F.3d 678, 679 (9th Cir.1993), Bunnell v. Sullivan, 947 F.2d 341, 345-47 (9th Cir.1991).


5
(2) We also agree with the district court that the Secretary effectively "reopened" Wolff's prior applications thus satisfying 20 C.F.R. Sec. 404.988 and any due process requirements under Gonzalez v. Sullivan, 914 F.2d 1197 (9th Cir.1990).  Gregory v. Bowen, 844 F.2d 664, 666 (9th Cir.1988);  Singer v. Weinberger, 513 F.2d 176, 178 (9th Cir.1975).


6
The district court's decision affirming the Secretary's denial of benefits is


7
AFFIRMED.



*
 This disposition is not suitable for publication and may not be cited to or by the courts of this circuit except pursuant to 9th Cir.R. 36-3